Citation Nr: 1614996	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-41 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection for left ear hearing loss and tinnitus.

This appeal was previously before the Board in August 2014, at which time the Board remanded the Veteran's claims for additional development; the case has returned to the Board for further appellate consideration.

In addition to the claims currently before the Board, in the August 2014 remand, the Board remanded the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Thereafter, in a March 2015 rating decision, service connection for PTSD was granted and an initial 50 percent rating was assigned, effective March 14, 2008.  There is no subsequent correspondence from the Veteran expressing disagreement with the assigned rating or effective date.  Accordingly, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

As was noted in the August 2014 remand, the Veteran was previously represented by the American Legion (as reflected in a March 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in January 2015, the Veteran submitted a new VA Form 21-22, appointing the South Carolina Office of Veterans Affairs as his representative.  The Board recognizes this change in representation.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2014 remand, the Board noted that the AOJ had conceded exposure to acoustic trauma in service.  The Board also noted a number of problems with the August 2008 VA examination.  First, despite the August 2008 VA examination report's conclusion that the Veteran's left ear hearing loss was related to his 2007 cerebrovascular accident, the Veteran had submitted a private treatment record showing left ear hearing loss prior to 2007, and the examiner failed to address that  record.  Second, although the August 2008 examiner attributed the Veteran's left ear hearing loss to his post-service noise exposure while working in a textile mill, the examiner failed to address the Veteran's lay statements that he was afforded ear protection during that time.  Finally, the August 2008 examiner failed to provide an opinion as to the etiology of the Veteran's tinnitus.

In November 2014, the Veteran was afforded another VA examination.  During the examination, the Veteran stated that he noticed a ringing in his ears roughly five years prior.  Upon examination, audiometric testing results for the left ear were reported as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
45
60
45

The Veteran's left ear speech discrimination was 88 percent.  Initially, the examiner noted that there was no decrease in the Veteran's hearing thresholds from when he entered service to when he was discharged.  Furthermore, the examiner noted that the Veteran's military occupational specialty (MOS) as a munitions storage specialist had a low probability for noise exposure.  The examiner also noted that the Veteran's service in Vietnam did not involve noise exposure, although he was exposed to gunfire on the shooting range.  The examiner noted the Veteran's post-service noise exposure, including his work at a textile mill and a plastics plant.  The examiner concluded that the Veteran's left ear hearing loss was less likely than not related to the Veteran's military service.  He reasoned that the Veteran's hearing was normal at discharge, he did not notice a problem with hearing loss until after his 2007 cerebrovascular accident, and his MOS had a low probability for noise exposure.  Furthermore, the examiner explained that, since there were no audiologic treatment records from before or after the Veteran's 2007 cerebrovascular accident, it was difficult to determine the exact etiology of his left ear hearing loss.  

With regard to the Veteran's tinnitus, the examiner also concluded that the Veteran's tinnitus was less likely than not related to his military service.  The examiner reasoned that, since the Veteran's hearing was normal at discharge, because he only noticed a problem with tinnitus five years prior, and because his MOS had a low probability for noise exposure, the Veteran's tinnitus was not related to his military service.

The Board finds that the November 2014 VA examination report is inadequate.  Initially, although the examiner stated the Veteran had a low probability for in-service noise exposure, the AOJ conceded noise exposure as being consistent with the circumstances of his service.  Furthermore, the Veteran had previously indicated that his duties included munitions disposal.  Next, the examiner failed to address the private treatment record from Dr. W.T. showing that, in August 2006, the Veteran's left ear hearing loss met VA's definition of a hearing disability.  See 38 C.F.R. § 3.385 (2015).  In this regard, the Veteran's VA treatment records indicate that the cerebrovascular accident occurred in March 2007.  Finally, at no point did the examiner acknowledge or address the Veteran's lay statements concerning his post-service noise exposure and the fact that he was provided with hearing protection at the textile mill.

Thus, the November 2014 VA examination report is based upon a number of inaccurate factual premises.  See Reonal v. Brown, 5 Vet. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Given these deficiencies, the Board finds that an addendum opinion is needed to fairly adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2014 VA audiology examiner for an addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the November 2014 VA examiner is unavailable, the claims file should be forwarded to an appropriate medical professional to provide the addendum opinion.  The need for another examination is left to the discretion of the medical professional selected to offer the opinion.

After a complete review of the claims file, the examiner should address the following inquiries:

a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left ear hearing loss had its onset in or is otherwise related to the Veteran's military service, including his in-service noise exposure as a munitions storage specialist.

b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise related to the Veteran's military service, including his in-service noise exposure as a munitions storage specialist.

In this regard, the examiner is hereby notified that exposure to acoustic trauma has been conceded.

In providing the requested opinion, the examiner must acknowledge and address the private treatment record showing that the Veteran's left ear hearing loss met VA's definition of a hearing loss disability prior to his March 2007 cerebrovascular accident.  See 38 C.F.R. § 3.385.  Furthermore, the examiner must address the Veteran's lay statements concerning the onset and continuity of symptomatology following his discharge from active duty service, as well as his statement that he was provided hearing protection during his post-service employment at the textile mill.

All opinions offered should be supported by a clear rationale.  A discussion of the facts and the medical principles involved would be of considerable assistance to the Board.

2.  If any benefit sought remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




